DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections - Formality

Claims 1 and 19 are objected to because of the following informalities:  

In claim 1, line 2, “plurality cores” should be “—plurality of cores--“.

In claim 19, line 4, “plurality cores” should be “—plurality of cores--“.

Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-10, 12-13, 15-16, 19-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (U.S. Publication 2013/0268742), hereinafter Yamada in view of Sankaran et al. (U.S. Publication 2019/0347125), hereinafter Sankaran further evidenced by Ian Matthews’ publication, “SOLVED:  What is Intel AVX-512”, hereinafter Matthews.

Referring to claim 19, Yamada teaches, as claimed, a server platform comprising: 

a processor (see Fig. 7, Processor 704), having a plurality of cores (see Fig. 7, Core 706(N)), wherein each of the plurality of cores includes a first block of circuitry (see Fig. 4, 114 (dotted lines)) configured to implement an instruction set architecture (see Fig. 4, First ISA) (ISA) supporting a first set of instructions (two or more instruction set, see Fig. 5, Step 502), and wherein at least a portion of the plurality cores include one or more selectively enablable (see Fig. 5, Step 506) instruction extension units (see Fig. 4, Code Segments and  see Paragraph 29; Note, the code segments are ‘extension’ to First ISA because it extends native available instructions of the first core by emulating instructions of the second cores) comprising circuitry (Note, Examiner construed whatever physical medium (i.e. memory, register, storage, etc.) that holds code segments are circuits) separate from the first block of circuitry (see Fig. 4, First ISA 114 is separate from the Box of Instrumented Program Code 302) configured to implement a second set of instructions (see Fig. Code Segment 202s) comprising one or more extended instructions that are not included in the first set of instructions (Note, emulated instructions are not included as a native First Instruction Set), the processor further including at least one memory controller (see Fig. 7, Integrated Memory Controller Unit(s) 714) and at least one input-output (IO) interface (see Fig. 7, Interconnect 702); 

first memory (see Fig. 1, Memory 102 or Fig. 7, one of Shared Cache Unit(s) 708), operatively coupled to a first memory controller (see Fig. 7, one of Integrated Memory Controller Unit(s) 714).

Yamada does not disclose expressly ISA extension units (For Applicant’s definition of “ISA extension units”, see Abstract (AVX/AMX instructions are implemented in one or more ISA extension units), Paragraphs 44, 55, 57, 58 and 89); and a Network Interface Controller (NIC) operatively coupled to an IO interface.

Sankaran does disclose ISA extension units (logic to support a packed data instruction set extension (e.g., AVX1, AVX2), see Paragraph 1113); and a Network Interface Controller (NIC) (NIC, see Paragraph 473) operatively coupled to an IO interface (I/O fabric interface, see Paragraph 473).

At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate Sankaran’s ISA extension units (minimizing heat dissipation, minimizing overall execution times… lower power consumption, see Yamada Paragraph 37) and NIC/IO (see Yamada Fig. 7, Interconnect 702 and Bus Controller Unit(s) 712) into Yamada’s Multiprocessor System.

The suggestion/motivation for doing so would have been to extend the instruction set so that the CPU can handle more and more task while keeping the cost, heat, and electricity low (see Matthews Page 1).  As for the NIC/IO modification, one of ordinary skilled in the art to experiment with other well-known interconnection and I/O interfaces/buses to improve adaptability by providing means to connect to more devices that work under different protocols.

As to claim 20, the modification teaches the server platform of claim 19, wherein the processor includes a first set of cores (see Yamada Fig. 4, First Core 112(1)) including the selectively enablable ISA extension unit ((e.g., AVX1, AVX2), see Paragraph 1113; Note, with Sankaran’s and Matthew’s modification) and a second set of cores (see Fig. 4, Second Core 116(1)) that do not include the selectively enablable ISA extension unit (see Yamada, Fig. 4, Code Segment 202(2); Note, without any modification to Yamada).  

As to claim 21, the modification teaches the server platform of claim 19, wherein each of the processor cores includes power frequency (a maximum frequency, see Yamada, Paragraph 25; Note, Yamada teaches that a CPU clock can be set at maximum) control logic (maybe configured to enter various lower power states, see Yamada Paragraph 25 and Paragraph 43; Note, Examiner construed the term ‘power frequency control logic’ as any logic, software, application, and/or programming that changes power and/or frequency).

Yamada does not expressly disclose a logic that enables the frequency (Note, Examiner construed the frequency used in “power frequency control logic” as anything measured against time (i.e. cycles/time, a million instructions processed per second (MIPS), etc.) that is directly/indirectly related to power) of the core to be dynamically adjusted on a per-core basis.  

Sankaran does disclose a logic that enables the frequency (record the dynamic execution frequency, see Sankaran Paragraph 265) of the core to be dynamically adjusted (distributed to a native, OOO core, see Sankaran Paragraph 265) on a per-core basis (executed on one core over the other, see Sankaran Paragraph 265; Note, Yamada teaches a logic that frequency can be configured to the maximum and power can be adjusted to various states. Sankaran teaches a logic that dynamically avoids a core being over heated by sharing hot codes to run on other cores. If codes are being run on other cores, the cores would run less codes or less instructions per second.  Hence, lower frequency, a lower MIPS would avoid overheating).
.
At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate maximum frequency setting feature of Yamada, and hot code detection and dynamic execution frequency setting feature of Sankaran to derive at dynamic frequency adjusting logic of Instant invention.  For instance, max frequency setting for cores executing cold codes could be less than max frequency setting for cores executing hot codes.

The suggestion/motivation for doing so would have been to determine which core are to be allocated for acceleration or not based on considerations, such as power, performance, heat, other known processor metric(s), or a combination thereof (see Sankaran Paragraph 265).
  
As to claim 22, the modification teaches the server platform of claim 20, wherein the server platform is configured to: operate the first set of cores at a first frequency (cores executing hot codes, see Sankaran Paragraph 265;); and operate the second set of cores at a second frequency (cores executing cold codes, see Sankaran Paragraph 265; Note, the hot codes are allocated to accelerator cores so, it frees a regular core to process only cold codes hence less instructions per second).  

As to claim 23, the modification teaches the server platform of claim 19, wherein the second set of instructions include a AVX3-512 5G instruction (see Matthews; Note, AVX3-512 5G is well known; if prior version AVX are upgraded to AVX2 than upgrading to and including next version is obvious. Note, the AVX is an extension to ISA extending its instruction set; the AVX2 is further extension to the by allow 256 bit path and the 512 further extends the AVX2 to allow 512bit path.  One of ordinary skilled in the art is always motivated to extend the functionality and keep up with latest trends).

As to claim 25, the modification teaches the server platform of claim 19, wherein the plurality of cores includes cores that are autonomously configured (Note, Examiner construed the term autonomously as the term automatically.  It is implicit that programs running on computers are designed and written to minimize unnecessary human interactions even though a degree of automation will differ from system to system).

Referring to claim 1, Yamada teaches, as claimed, a processor (see Fig. 7, Processor 704), comprising: 

a plurality of cores (see Fig. 7, Core 706(N)), wherein at least a portion of the plurality cores can be selectively configured (see Fig. 5, Step 506)  and comprise, 

a first block of circuitry (see Fig. 4, 114 (dotted lines)) configured to implement an instruction set architecture (see Fig. 4, First ISA) (ISA) supporting a first set of instructions (two or more instruction set, see Fig. 5, Step 502); and 

one or more instruction extension units (see Fig. 4, Code Segments and see Paragraph 29) comprising circuitry separate from the first block of circuitry (see Fig. 4, Box of Instrumented Program Code 302) configured to implement a second set of instructions (see Fig. Code Segment 202s) comprising one or more extended instructions that are not included in the first set of instructions, wherein the ISA extension unit can be selectively enabled (see Fig. 5, Step 506) or disabled.

Yamada does not disclose expressly ISA extension units (For Applicant’s definition of “ISA extension units”, see Abstract (AVX/AMX instructions are implemented in one or more ISA extension units), Paragraphs 44, 55, 57, 58 and 89.

Sankaran does disclose ISA extension units (logic to support a packed data instruction set extension (e.g., AVX1, AVX2), see Paragraph 1113.

At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate Sankaran’s ISA extension units (minimizing heat dissipation, minimizing overall execution times… lower power consumption, see Yamada Paragraph 37).

The suggestion/motivation for doing so would have been to extend the instruction set so that the CPU can handle more and more task while keeping the cost, heat, and electricity low (see Matthews Page 1).  
 
As to claim 2, the modification teaches the processor of claim 1, wherein each of the plurality of cores includes the first block of circuitry (Note, Examiner construed whatever physical medium (i.e. memory, register, storage, etc.) that holds code segments are circuits) configured to implement the ISA supporting the first set of instructions (see Yamada, Fig. 4, First ISA).  

As to claim 3, the modification teaches the processor of claim 1, wherein each of the plurality of cores can be selectively configured on a per-core basis (see Fig. 4, First Core 112(1); Note, Code Segments selectively tied per-core).  

As to claim 4, the modification teaches the processor of claim 1, wherein the plurality of cores include power frequency control logic that enables the frequency of the cores to be dynamically adjusted on a per-core basis (Note, see rejection to claim 21).  

As to claim 5, the modification teaches the processor of claim 1, wherein the one or more instructions in the second set of instructions comprise at least one Advanced Vector Extensions (AVX) instruction ((e.g., AVX1, AVX2), see Sankaran Paragraph 1113; Note, see rejection to claim 19).  

As to claim 6, the modification teaches the processor of claim 5, wherein the at least one AVX instruction comprises an AVX3-512 5G instruction (Note, see rejection to claim 23).  

As to claim 8, the modification teaches the processor of claim 1, wherein a first set of cores among the plurality of cores have a configuration without an ISA extension unit, and a second set of cores among the plurality of cores comprise cores with an ISA extension unit that can be selectively enable or disabled (Note, see rejection to claim 20).  

As to claim 9, the modification teaches the processor of claim 1, wherein the first set of instructions include at least one Streaming SIMD Extensions (SSE) instruction (SSE and AVX are well-known extension to Intel x86 architecture, see Matthews, SSE1-4) and one or more Advanced Vector Extensions (AVX) instructions (Note, see rejection to claim 19).  

As to claim 10, the modification teaches the processor of claim 1, wherein the plurality of cores includes cores that are autonomously configured (Note, see rejection to claim 25).  

As to claim 11, the modification teaches the processor of claim 10, wherein an autonomously configured core is configured to: execute an instruction thread (see Yamada Fig. 4, Thread 104) using the first block of circuitry while the one or more ISA extension units are disabled (see Yamada Fig. 4; Note, no “WakeUP” signal to First Core, so when thread leaves first core to be executed on the Second core it disabled since it is no longer processing a thread until it is woke again); detect an instruction (see Yamada Fig. 4, First Core 1112(1); Note, each cores are designed to detect an instruction) in the instruction thread that is among the second set of instructions, and in response, enable at least one ISA extension unit (see Yamada Fig. 4, WAKEUP_SC); and execute the instruction on an enabled ISA extension unit (see Yamada Fig. 4, Move_toSC; Note, move to SC implies Second Core will execute).

As to claim 12, the modification teaches the method implemented on a processor including a plurality of cores, at least a portion of which are configurable cores including one or more instruction set architecture (ISA) extension units supporting one or more extended instructions, comprising: configuring a first set of configurable cores (see Yamada, Fig. 4, First Core 112(1) and other implied cores following 3 dots) to have at least one ISA extension unit enabled; and employing configurable cores among the first set of configurable cores to execute one or more extended instructions (Note, see rejections to claims 1 and/or 19).  

As to claim 13, the modification teaches the method of claim 12, further comprising: operating a second set of cores from among the plurality cores at a first frequency; and operating the first set of configurable cores at a second frequency (Note, see rejection to claim 22).  

As to claim 15, the modification teaches the method of claim 13, wherein the first and second frequencies are selected such that the processor is operated at at least one of the first and second frequencies comprise a maximum turbo mode frequency (maximum frequency, see Yamada Paragraph 25)  for the set of cores operating at that frequency.  

As to claim 16, the modification teaches the method of claim 12, wherein the one or more extended instructions comprises an AVX3-512 5G instruction (Note, see rejection to claim 23).  

As to claim 18, the modification teaches the method of claim 12, further comprising: executing an instruction thread on a core while the one or more ISA extension units for the core are disabled; detecting an extended instruction in the instruction thread, and in response, enabling at least one ISA extension unit for the core; and executing the instruction on an enabled ISA extension unit for the core (see rejection to claim 11).

Claims 17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (U.S. Publication 2013/0268742), hereinafter Yamada in view of Sankaran et al. (U.S. Publication 2019/0347125), hereinafter Sankaran further in view of Katzav et al. (U.S. Publication 2020/0220759), hereinafter Katzav further evidenced by Ian Matthews’ publication, “SOLVED:  What is Intel AVX-512”, hereinafter Matthews.

As to claim 24, the modification teaches the server platform of claim 23, further comprising: software comprising compiled instructions including AVX3-512 5G instructions, loaded into the first memory (see Yamada Fig. 1, Memory 102), wherein the software is configured to be executed on one or more cores having an enabled ISA extension unit (e.g., AVX1, AVX2), see Sankaran Paragraph 1113).  

Yamada does not expressly disclose to perform virtual Radio Access Network (vRAN) 5G Layer 1 signal processing.  

Katzav does disclose unit to perform virtual Radio Access Network (vRAN) 5G Layer 1 signal processing (see Paragraph 10).

At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate known protocol of vRAN Yamada/Sankaran modification.

The suggestion/motivation for doing so would have been to provide compatibility.

As to claim 17, the modification teaches the method of claim 12, further comprising, executing software comprising compiled instructions including AVX3-512 5G instructions on one or more configurable cores having an enabled ISA extension unit to perform virtual Radio Access Network (vRAN) 5G Layer 1 signal processing (Note, see rejection to claim 24).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (U.S. Publication 2013/0268742), hereinafter Yamada in view of Sankaran et al. (U.S. Publication 2019/0347125), hereinafter Sankaran further in view of Hughes et al. (U.S. Publication 2020/0310809), hereinafter Hughes further evidenced by Ian Matthews’ publication, “SOLVED:  What is Intel AVX-512”, hereinafter Matthews.

As to claim 7, the modification teaches the processor of claim 1, wherein the one or more instructions in the second set of Application No.: 16/933,369Examiner: Hyun NAMinstructions.

Yamada does not expressly disclose a set of instructions comprise at least one Advanced Matrix Extensions (AMX) instruction.  

Hughes does disclose a set of instructions comprise at least one Advanced Matrix Extensions (AMX) instruction (See Paragraph 121).

At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate AMX instruction into an instruction set.

The suggestion/motivation for doing so would have been to provide extension and compatibility
 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (U.S. Publication 2013/0268742), hereinafter Yamada in view of Sankaran et al. (U.S. Publication 2019/0347125), hereinafter Sankaran further in view of Intel Support Page, “Thermal Design Power (TDP) in Intel Processor”, hereinafter TPD further evidenced by Ian Matthews’ publication, “SOLVED:  What is Intel AVX-512”, hereinafter Matthews.
 
As to claim 14, the modification teaches the method of claim 13, wherein the first frequency is higher than the second frequency (see rejection to claim 22; Note, cores executing hot codes are in higher frequency, i.e. acceleration) and the first and second frequencies are selected (see rejection to claim 22).

Yamada does not expressly disclose such that the processor is operated within Application No.: 16/933,369Examiner: Hyun NAMthermal design power specifications.  

TPD does disclose such that the processor is operated within Application No.: 16/933,369Examiner: Hyun NAMthermal design power specifications (see Page 1).

At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate TPD with frequency adjusting requirement since frequency directly effects heat and power.

The suggestion/motivation for doing so would have been to meet low power and low heat requirements.



Allowable Subject Matter

Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion

Applicant's arguments filed in appeal brief on 5/11/2022 have been fully considered but they are moot in view of new grounds of rejections.



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HYUN NAM/Primary Examiner, Art Unit 2183